In an action to recover a balance allegedly due for membership dues, etc., the defendant appeals from an order of the Supreme Court, Westchester County, dated December 22, 1961, which: (a) dismissed, as patently insufficient, his defenses and counterclaim; (b) struck out items 1 and 5 of his demand for a -bill of .particulars; and (e) modified items 9 and 11 thereof. Order modified by'adding a further decretal paragraph granting leave to the defendant to serve an amended answer. As so modified, the order is affirmed, with $10 costs and disbursements to the plaintiff. Plaintiff’s time to serve the bill of particulars is extended until 15 days after entry of the order hereon. Defendant may serve his amended answer within 30 days after entry of the order hereon. Upon the record here -presented, the defendant should be affiorded an opportunity to replead, Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.